 In the Matter Of SPIEGEL, INC. D/B/A SPIEGEL FASHION SHOPS, EM-PLOYERandLOCAL 655, RETAIL STORE EMPLOYEES UNION, AFL,PETITIONERCase No. 14-RC-688.-Decided July 28, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ziegel W.Neff, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all employees in the Employer's St.Louis, Missouri, store, excluding guards, watchmen, and supervisors.The parties are agreed that the store manager and assistant storemanager are supervisors.The Employer contends that a unitconfined solely to sales personnel is appropriate.Unlike the Peti-tioner, it would also exclude the small wear assistant and mail orderdesk manager on the ground that they are supervisors.The store involved in this proceeding is one of 87 similar storesoperated by the Employer in different cities throughout the UnitedStates.It consists of 3 floors, with a children's department andmail order department in the basement, a small wear department onthe first floor, and a ready-to-wear department and credit office onthe second floor.Approximately 27 full and part-time employees,constitute the entire store personnel.85 N. L. R. B., No. 77.437 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to the store manager, assistant store manager, mail orderdesk manager, and small wear assistant, there are 13 full-time em-ployees consisting of a mail order clerk, 2 cashiers, a credit clerk,5 salesgirls, a maid, porter, and elevator operator, and 11 part-timeemployees consisting of 10 salesgirls and a cashier.The mail orderclerk assists the mail order desk manager in the sale of catalog mer-chandise, except that during rush periods he helps out in the children'sdepartment.One of the full-time cashiers occasionallymakes floorsalesand wraps goods in addition to her regular duties.Wheneverpossible, the cashiers are replaced with employees from other depart-ments.When one of the cashiers is absent, the credit clerk takes overher duties.The elevator operator occasionally helps out in the base-ment.The porter in addition to his regular work checks and helpsmove merchandise and does some packaging in the mail order depart-ment.The maid helps in the sales department during a rush period.All the employees of the store are under the supervision of the storemanager and assistant store manager, except that the credit clerk withrespect to credit policy follows instructions as laid down by the dis-trict credit supervisior whose authority is area-wide rather thanconfined to a single store. Seniority, vacations, group insurance,other similar benefits, and discount privileges are on a store-widebasis and apply equally to all employees; working hours are approxi-mately the same for all employees.There is no previous bargaining history for the employees of thisstore.The record does not disclose that any other union represents,or is seeking to represent, the employees whom the Employer wouldexclude.The Board has frequently found appropriate a unit of selling andnonselling employees in stores of the type involved here,' particularlywhere no other union seeks to represent either office or sales clericals.separately.2Moreover, we are persuaded that a functional integrationand mutuality of interests exist among all the store employees.3 Inaccordance with established Board policy, and on the basis of theentire record in this case, we find a store-wide unit appropriate.The only remaining question is the alleged supervisory status of themail order desk manager and the small wear assistant.The mail order desk manager is in charge of the catalog sales ormail order department; he is under the direct supervision of the store1Matter of Denton's Inc.,.83 N. L. R. B.,35;Matter of Florsheinn Retail Boot Shop,80 N. L. R. B. 1312;Matter of J. M. High Company,78 N. L. R. B. 876, and cases citedtherein.2Matter of Phelps Dodge Mercantile Company,78 N. L.R. B. 179,180;Matter of DenverDry Goods Company, 74N. L. R. B. 1,167.3Matter of G. C. Murphy Company,80 N. L.R. B. 1072. SPIEGELFASHION SHOPS439manager and assistant store manager who are in constant touch withall store operations, and also under the general supervision of a dis-trict manager in charge of catalog sales.He normally works with oneclerk, although during rush periods he may also be assisted by apart-time clerk.The record does not indicate that the mail orderdesk manager has authority to hire, discharge, or change conditionsof employment or effectively to recommend such action.Under allthe circumstances, including the type of managerial hierarchy thatobtains in this store, we shall include the mail order desk managerin the unit.The small wear assistant who is under the direct supervision ofthe store manager and assistant store manager, is in charge of fiveto six regular salesgirls, and on rush days, several part-time sales-girls, in the small wear department.Although she has no authorityto hire or discharge or to make changes in the status of employees,she may nevertheless effectively recommend such action.We findthe small wear assistant to be a supervisor within the meaning ofthe Act, and shall exclude her from the unit.We find that all employees at the Employer's St. Louis, Missouri,store, excluding guards, watchmen, store manager, assistant storemanager, small wear assistant, and all other supervisors, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of the National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Local 655, Retail Store Employees Union, AFL.